Citation Nr: 1039529	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether a timely notice of disagreement was received with respect 
to a decision of October 12, 2006, which granted an apportionment 
of the Veteran's benefits and assigned an effective date of June 
9, 2003.


REPRESENTATION

Veteran represented by:  Disabled American Veterans (DAV)


WITNESSES AT HEARING ON APPEAL

DAV representative, Mr. S. S., on behalf of the Veteran, U. A. 
B., the Veteran's ex-spouse, and Lawrence J. Knickerbocker, 
Attorney at law for U. A. B.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active military duty from July 1972 to July 
1975, February 1976 to August 1981, and December 1990 to July 
1993. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a  November 1, 2006 determination of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2006, in connection with the current appeal, a DAV 
representative, Mr. S. S., on behalf of the Veteran, U. A. B., 
the Veteran's ex-spouse, and Lawrence J. Knickerbocker, Attorney 
at law for U. A. B, testified before a Decision Review Officer 
(DRO) at the Buffalo, New York RO.  A copy of the hearing 
transcript has been associated with the claims files.  


FINDINGS OF FACT

1.  In an October 12, 2006 decision, a DRO granted an 
apportionment of $850 per month of the Veteran's monthly benefits 
to his ex-spouse, effective June 9, 2003.  The Veteran and his 
representative were informed of this determination in a letter 
issued on November 1, 2006.  

2.  On February 15, 2007, the Board received the Veteran's notice 
of disagreement to the November 1, 2006 determination. 

3.  A notice of disagreement was filed more than 60 days after 
notification on November 1, 2006. 


CONCLUSION OF LAW

The Veteran did not submit a notice of disagreement within 60 
days following the November 1, 2006 determination.  Accordingly, 
the request for review for the claim of entitlement to an award 
of apportionment benefits is dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. § 20.501(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009.  It does not appear, however, 
that these changes are applicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002).

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

In a simultaneously contested claim (such as the instant case), 
the first step in initiating appellate review is the submission 
of a notice of disagreement within 60 days from the date that the 
agency mails notice of the determination to the claimant. 38 
U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).

In an October 12, 2006 decision, a DRO granted an apportionment 
of $850 per month of the Veteran's monthly benefits to his ex-
spouse, effective June 9, 2003.  The Veteran and his 
representative were informed of this determination in a letter 
issued on November 1, 2006.  On February 15, 2007, the Board 
received the Veteran's notice of disagreement to the November 1, 
2006 determination.  Thus, a notice of disagreement was not 
received from the Veteran within 60 days of the November 1, 2006 
notification, in accordance with the above-cited regulation.  Id. 

The Board has considered the Veteran's and his representative's 
argument that because the Veteran was in Croatia at the time of 
the issuance of the November 1, 2006 determination, he was 
precluded from filing a timely notice of disagreement.

The deadline for filing a substantive appeal following the 
issuance of a statement of the case is subject to equitable 
tolling.  Hunt v. Nicholson, 20 Vet. App. 519 (2006). In so 
holding, the United States Court of Appeals for Veterans Claims 
(Court) recognized the discretionary language of 38 U.S.C.A. § 
7105 (West 2002) and added that "there is nothing in the 
legislative history of 38 U.S.C.A. § 7105 that would preclude 
equitable tolling with respect to the deadline for filing 
Substantive Appeals." Hunt, 20 Vet, App. at 524.  The Court also 
recognized that allowing equitable tolling of the deadline for 
filing substantive appeals is in accordance with maintaining the 
"nonadversarial, uniquely pro-Veteran claims process within VA."  
The Court did not address whether equitable tolling is also 
applicable to the deadline for submission of a notice of 
disagreement, as in this case.

Notwithstanding whether equitable tolling is applicable to the 
60-day period for filing a notice of disagreement, the Board 
concludes that the Veteran was not incapacitated to the extent 
that action to initiate an appeal by him, or his representative 
was precluded.  

The Board acknowledges that the Veteran was in the country of 
Croatia at the time of the issuance of the RO's November 1, 2006 
letter notifying him of the apportionment of his VA benefits in 
the amount of $850.00 to his ex-wife for their minor child.  
However, during this time, the Veteran had the assistance of his 
DAV representative, who received notification and copies of all 
decisions, to include, but not limited to, a copy of the November 
1, 2006 determination at issue.  The Veteran's representative 
also appeared on behalf of the Veteran at the September 2006 
hearing on appeal.  At that hearing, S. S., who testified on 
behalf of the Veteran, stated that in an early August 2006 
telephone conversation, the Veteran had informed him that his 
Mother's address (51 Crandall Street, Cortland, New York 13045) 
was a good address to contact him.  ((Transcript (T.) at pages 
(pgs.) 6, 7, 13)).  Thus, despite the Veteran's presence in 
Croatia at the time of the RO's issuance of the November 1, 2006 
letter, he was still able to be contacted at the above-cited 
address.  

Thus, the Board finds that through the assistance of his 
representative, who had also received notification and copies of 
all decisions and was present at the September 2006 hearing, the 
Veteran was not incapacitated to the extent that he, or his 
representative, were unable to initiate an appeal by filing a 
timely notice of disagreement within 60-days of the November 1, 
2006 determination.  

Therefore, in the absence of a timely notice of disagreement to 
the November 1, 2006 determination, the request for review for 
the claim of entitlement to an award of apportionment benefits in 
the amount of $850 per month, effective June 9, 2003 is 
dismissed.


ORDER

As a timely notice of disagreement was not filed, the appeal of 
the apportionment of the Veteran's compensation benefits is 
dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


